                                          Case 4:19-cv-01370-PJH Document 59 Filed 12/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID L. COOK,                                 Case No. 19-cv-01370-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER OF SERVICE
                                                 v.
                                   9
                                                                                        Re: Dkt. Nos. 56, 58
                                  10     MARCOS TORRES, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a former detainee, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. Plaintiff alleges that he was improperly arrested and detained on multiple

                                  15   occasions. This action continues on the second amended complaint (Docket No. 24).

                                  16   Plaintiff has filed a motion to amend seeking to add several defendants to the existing

                                  17   claims. Plaintiff states that Antioch Police dispatch officers Jennifer Lee, Carrie Moore

                                  18   and Elizabeth Scott provided false information to the other defendant police officers

                                  19   regarding plaintiff’s probation status. Plaintiff’s motion to amend is granted and these

                                  20   three defendants are added to this action.

                                  21          The court will order service of these new defendants. Counsel for the Antioch

                                  22   Police Department defendants shall inform the court within fourteen days if they can help

                                  23   facilitate service of these new defendants in order to prevent an undue delay in this case.

                                  24          Plaintiff has again requested subpoenas. The court will send plaintiff two

                                  25   document subpoena forms (subpoena duces tecum) and plaintiff may choose to use

                                  26   them. If he uses them, plaintiff should fill out the subpoenas and return them to the

                                  27   court so that the clerk may issue the subpoena and the United States Marshal may serve

                                  28   it on the subpoenaed party. Plaintiff needs to fill in all of the necessary information but
                                          Case 4:19-cv-01370-PJH Document 59 Filed 12/11/20 Page 2 of 2




                                   1   must leave the signature line blank so that the clerk may sign it. This is because as a pro

                                   2   se litigant, plaintiff needs the court’s clerk to issue a subpoena. Fed. R. Civ. P. 45(a)(3).

                                   3          For the foregoing reasons:

                                   4          1. Plaintiff’s motion (Docket No. 56) is GRANTED. The clerk shall SEND plaintiff

                                   5   two document subpoena forms (subpoena duces tecum).

                                   6          2. Plaintiff’s motion to amend (Docket No. 58) is GRANTED. The clerk shall issue

                                   7   a summons and the United States Marshal shall serve, without prepayment of fees,

                                   8   copies of the amended complaint (Docket Nos. 24, 58) with attachments and copies of

                                   9   this order on the following defendant dispatch officers at the Antioch Police Department:

                                  10   Jennifer Lee, Carrie Moore and Elizabeth Scott, #5299. All other aspects of the original

                                  11   order of service (Docket No. 26) remain in effect.

                                  12          3. Counsel for the Antioch Police Department defendants shall inform the court
Northern District of California
 United States District Court




                                  13   within fourteen days if they can help facilitate service of these new defendants in order

                                  14   to prevent an undue delay in this case.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 12/11/2020

                                  17

                                  18
                                                                                                PHYLLIS J. HAMILTON
                                  19                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
